 

a

AO 93 (rev. 11/ 13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

information associated with Apple ID
barasnehyousef@gmail.com that is stored
at premises controlled by Apple

cuore, LO- STSMCNS)

 

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

 

YOU ARE COMMANDED to execute this warrant ON OR BEFORE
L] in the daytime between 6:00 a.m. and 10:00 p.m. & at any time in the day or night becaus¢’ good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Nancy Joseph
(United States Magistrate Judge)

LJ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

(for days (not to exceed 30) C) until, the facts justifying, the later specific date of

Date and time issued: =e 0 &- v

 

" Sez J rT signature ()

City and State: Milwaukee Rebtslfl-00878-NJ Filed 02/13/20 Page 1 ONddey ROGBHNG St Magistrate Judge
Printed Name and Title
AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

20- 010M 1-24-20 @ 2:15pm ___| App Legal via cmt

Inventory made in the presence of:

Ap privided refum Wa emmact

 

Inventory of the property taken and/or name of any person(s) seized:
Ze Covclf 1 tin in) 7D App We accant
borasne h Yous t@ Sma lL. com

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: a 12-20

 
   
 
   

 

 

Executing officer’s signature

Printed name and titl

Subscribed, sworn to, and returned before me this date:

Date: 5H 3/39
/ / UniteStates My Mésistrafd Judge

Case 2:20-mj-00878-NJ_ Filed 02/13/20 Page 2 of 11 ment f

 

 

 

 

 
 

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with
barasnehyousef@gmail.com (the “account”) that is stored at premises owned,
maintained, controlled, or operated by Apple Inc., a company headquartered at

Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 3 of 11 Document 2
 

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple

To the extent that the information described in Attachment A is within the
possession, custody, or control of Apple, regardless of whether such information is
located within or outside of the United States, including any messages, records,
files, logs, or information that have been deleted but are still available to Apple, or
have been preserved pursuant to a request made under 18 U.S.C. § 2703(), Apple is
required to disclose the following information to the government, in unencrypted

form whenever available, for each account or identifier listed in Attachment A:

a. All records or other information regarding the identification of the
account, to include full name, physical address, telephone numbers, email addresses
(including primary, alternate, rescue, and notification email addresses, and
verification information for each email address), the date on which the account was
created, the length of service, the IP address used to register the account, account
status, associated devices, methods of connecting, and means and source of payment

(including any credit or bank account numbers);

b. All records or other information regarding the devices associated with,
or used in connection with, the account (including all current and past trusted or
authorized iOS devices and computers, and any devices used to access Apple

services), including serial numbers, Unique Device Identifiers (‘UDID”),

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 4 of11 Document 2
 

 

Advertising Identifiers (“IDFA”), Global Unique Identifiers (“GUID”), Media Access
Control (“MAC”) addresses, Integrated Circuit Card ID numbers (“ICCID”),
Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers ““MEID”), Mobile Identification Numbers (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital
Network Numbers (“MSISDN”), International Mobile Subscriber Identities

(IMSI’), and International Mobile Station Equipment Identities “IMEI’);

c. The contents of all emails associated with the account from March 1,
2019 to present, including stored or preserved copies of emails sent to and from the
account (including all draft emails and deleted emails), the source and destination
addresses associated with each email, the date and time at which each email was
sent, the size and length of each email, and the true and accurate header
information including the actual IP addresses of the sender and the recipient of the

emails, and all attachments;

d. The contents of all instant messages associated with the account from
March 1, 2019 to present, including stored or preserved copies of instant messages
(including iMessages, SMS messages, and MMS messages) sent to and from the
account (including all draft and deleted messages), the source and destination
account or phone number associated with each instant message, the date and time

at which each instant message was sent, the size and length of each instant

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 5of11 Document 2
 

message, the actual IP addresses of the sender and the recipient of each instant

message, and the media, if any, attached to each instant message;

e. The contents of all files and other records stored on iCloud, including
all iOS device backups, all Apple and third-party app data, all files and other
records related to iCloud Mail, iCloud Photo Sharing, My Photo Stream, iCloud
Photo Library, iCloud Drive, iCloud Tabs and bookmarks, and iCloud Keychain, and
all address books, contact and buddy lists, notes, reminders, calendar entries,

images, videos, voicemails, device settings, and bookmarks;

f. All activity, connection, and transactional logs for the account (with
associated IP addresses including source port numbers), including FaceTime call
invitation logs, messaging and query logs (including iMessage, SMS, and MMS
messages), mail logs, iCloud logs, iTunes Store and App Store logs (including
purchases, downloads, and updates of Apple and third-party apps), My Apple ID
and iF orgot logs, sign-on logs for all Apple services, Game Center logs, Find My
iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device

purchase, activation, and upgrades;

g. All records and information regarding locations where the account or
devices associated with the account were accessed, including all data stored in
connection with Location Services, Find My iPhone, Find My Friends, and Apple

Maps;

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 6 of11 Document 2
 

h. All records pertaining to the types of service used;

1. All records pertaining to communications between Apple and any
person regarding the account, including contacts with support services and records

of actions taken; and

j. All files, keys, or other information necessary to decrypt any data
produced in an encrypted form, when available to Apple (including, but not limited

to, the keybag.txt and fileinfolist.txt files).

Apple is hereby ordered to disclose the above information to the government

within 10 days of issuance of this warrant.

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 7 of 11 Document 2
 

II. Information to be seized by the government

All information described above in Section I that constitutes evidence and/or
instrumentalities of violations of 18 U.S.C. § 241 involving Yousef Omar Barasneh
since March 1, 2019, including, for each account or identifier listed on Attachment

A, information pertaining to the following matters:

a. Records and information relating to a conspiracy to injure, oppress,
threaten, and intimidate minority citizens, including Jewish citizens, in the free
exercise of their legal rights, including the right to hold and use real and personal
property in the same manner as that right is enjoyed by white citizens, as

guaranteed by Title 42, United States Code, Section 1982;

b. Records and information relating the organization known as The Base,
associates of The Base, or white supremacy ideology, including any

communications;

c. Records and information relating to the Beth Israeli Sinai

Congregation;

d. Records and information relating to targets or potential targets of
threats, harassment, or intimidation by the Base or otherwise based on white

supremacist ideology

e. The identity of the person(s) who created or used the Apple ID;

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 8 of 11 Document 2
 

f. Evidence indicating how and when the account was accessed or used, to
determine the chronological and geographic context of account access, use and

events relating to the crime under investigation and the account subscriber;

g. Any records pertaining to the means and source of payment for services
(including any credit card or bank account number or digital money transfer

account information);

h. Evidence indicating the subscriber’s state of mind as it relates to the

crime under investigation; and

1. Evidence that may identify any co-conspirators or aiders and abettors,

including records that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information,
communications, other records and information disclosed pursuant to this warrant
in order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of
the disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 9 of11 Document 2
 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by
the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this certification is true and correct. I am employed by
Apple, and my title is . | am qualified to
authenticate the records attached hereto because I am familiar with how the
records were created, managed, stored, and retrieved. I state that the records
attached hereto are true duplicates of the original records in the custody of Apple.
The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of
the occurrence of the matter set forth by, or from information transmitted by, a
person with knowledge of those matters, they were kept in the ordinary course of
the regularly conducted business activity of Apple, and they were made by Apple, as

a regular practice; and

b. such records were generated by Apple’s electronic process or system

that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage
medium(s), or file(s) in the custody of Apple in a manner to ensure that they are

true duplicates of the original records; and

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 10 of 11 Document 2
 

2. the process or system is regularly verified by Apple, and at all
times pertinent to the records certified here the process and system functioned

properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.

 

Date Signature

2

Case 2:20-mj-00878-NJ Filed 02/13/20 Page 11 of 11 Document 2
